Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        28-AUG-2018
                                                        07:47 AM


                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         STATE OF HAWAI#I,
                  Respondent/Plaintiff-Appellant,

                                vs.

         JAMES WELDON, also known as James William Weldon,
                   Petitioner/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; CR. NO. 13-1-1351)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellee James Weldon’s
Application for Writ of Certiorari filed on July 25, 2018, is
hereby accepted and will be scheduled for oral argument.      The
parties will be notified by the appellate clerk regarding
scheduling.
           DATED: Honolulu, Hawai#i, August 28, 2018.
                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson